UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7675



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULEEN BROWN, a/k/a Carol Baxter,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-96-108, CA-00-704-3)


Submitted:   February 8, 2001          Decided:     February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juleen Brown, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juleen Brown appeals the district court’s order denying her

motion styled “Petition for Writ of Error Coram Nobis pursuant to

28 U.S.C. § 60(b)(6) of the Federal Rules of Civil Procedure and

the recent Supreme Court decision in Apprendi v. New Jersey.”

Specifically, she claims error in the district court’s construction

of the motion as a successive motion pursuant to 28 U.S.C.A. § 2255

(West Supp. 2000), and its denial of the motion for lack of juris-

diction because Brown failed first to obtain leave of this court to

file a successive § 2255 motion.       28 U.S.C.A. § 2255.

     We have reviewed the record and the district court’s memoran-

dum opinion and order and find no reversible error. Because Brown’s

motion seeks to attack the legality of her sentence, the district

court properly construed the motion under § 2255, and also properly

dismissed it under the gatekeeping provisions of the Antiterrorism

and Effective Death Penalty Act of 1996.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                   2